DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I and species II shown in Figs. 4a and 4b in the reply filed on December 7, 2020 is acknowledged.

2.	Claims 3, 12, 17, 24 and 29 are withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. 

3.	Claims 16, 18 and 19 are further withdrawn by the Examiner as not being readable upon the elected species.  Specifically, the elected species shown in Figs. 4a and 4b does not include “each of the plurality of structural elements” extending outwardly from the cavity sidewalls being “arranged at a different angle with respect to one another and to their respective cavity surfaces” as set forth in claim 16, the plurality of structural elements having “a continuous and substantially flat surface extending longitudinally along the at least one cavity sidewall surface” and “at least one of the plurality of structural elements” having “a hollow cross-section” as set forth in claim 19.


Drawings
4.	Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
The structures represented by reference characters 10 and 16 in the embodiment shown in Fig. 3a are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2a.
The structures represented by reference characters 10 and 16 in the embodiment shown in Fig. 3b are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2a.
The structures represented by reference characters 10 and 16 in the embodiment shown in Fig. 4a are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2a.
The structures represented by reference characters 10 and 16 in the embodiment shown in Fig. 4b are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2a.  Further the structure represented by reference character 26 in the embodiment shown in Fig. 4b is distinct from the structure represented by this same reference character in the embodiment shown in Fig. 4a.
The structure represented by reference character 10 in the embodiment shown in Fig. 5a is distinct from the structure represented by this same reference character in at least the embodiment shown in Fig. 2a.
The structure represented by reference character 10 
The structures represented by reference characters 10 and 26 in the embodiment shown in Fig. 6a are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 4b.  
The structures represented by reference characters 10 and 26 in the embodiment shown in Fig. 6b are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 4b.  
The structures represented by reference characters 10, 16 and 26 in the embodiment shown in Fig. 7a are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 4b.  
The structures represented by reference characters 10, 16 and 26 in the embodiment shown in Fig. 7b are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 4b.  
The structures represented by reference characters 10, 16 and 26 in the embodiment shown in Fig. 8 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 4b.  
The structures represented by reference characters 10, 16, 26 and 29 in the embodiment shown in Fig. 9 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 7b.  
The structures represented by reference characters 10, 16, 26 and 29 in the embodiment shown in Fig. 10 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 7b.  



Specification
5.	The disclosure is objected to because of the following informality:  The phrase “having at least one cavity provided with a structural elements 16 a further structural elements 26…” in lines 10-11 on page 15 of Applicant’s specification is grammatically unclear and should be corrected.  
Appropriate correction is required.

Claim Objections
6.	Claims 1 and 25 are objected to because of the following informality:  The term “longitudinally” in claim 1 should be replaced with the term -- axially -- for clarity, and the term – than -- should be inserted between the terms “material” and “that” in claim 25 for grammatical clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	Claims 1, 2, 4-11, 13-15, 18, 20-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a bottom surface” renders the claim indefinite because it is unclear what surface would be considered to be the “bottom” inasmuch as no directional indicators (e.g., axial, radial, etc…) have been provided.  The Examiner suggests using the term “axially inner” or “axially inboard” for the surface denoted by reference character 15 in the drawings.
	Regarding claim 18, there is insufficient antecedent basis for “the plurality of structural elements”.
	Regarding claim 19, there is insufficient antecedent basis for “the plurality of structural elements”.
Regarding claim 20, there is insufficient antecedent basis for “the plurality of structural elements”.







Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 2, 4-7, 10, 11, 13-15, 20, 22, 23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van De Wiele (US 2013/0319591 A1; hereinafter “Wiele”).
	Wiele discloses a tire 1 comprising: an annular body of elastomeric material (paragraph [0062]) having a radial middle portion (comprised of 18 and the inboard portions of both 3 and 17) extending between a first tire sidewall (axially outboard wall of 3) and a second tire sidewall (axially outboard wall of 17); and a plurality of cavities 8 formed on each of the first and second tire sidewalls extending longitudinally from a cavity opening up to a predetermined distance in the radial middle portion (evident from Fig. 2), wherein each cavity comprises a bottom surface (unlabeled axially inboard surface shown in Fig. 3b) and at least one cavity sidewall surface (unlabeled, but shown in Fig. 3b) extending from the bottom surface to the cavity opening (Fig. 3b), said bottom surface and at least one sidewall surface defining an unpressurised cavity space (evident from Fig. 3b); wherein at least one of the cavities comprises at least one structural element (labeled in annotated and reproduced Fig. 3b provided below) extending outwardly from  

    PNG
    media_image1.png
    430
    682
    media_image1.png
    Greyscale









Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wiele.
	Regarding these claims, Wiele fails to expressly disclose the claimed dimensions.  Nonetheless, it would have been obvious to one having ordinary skill in the art to have modified the tire of Wiele so that the gap is between 1.0 mm and 10.0 cm, the length of structural element is between 5.0 mm and 50.0 cm, and the diameter of the base of the conical shaped elements is between 5.0 mm and 10.0 mm based upon the dimensions of the tire, number of cavities, and the intended use of the tire to achieve desired dynamic and static properties for the tire, help push out unwonted material in the cavities during use of the tire while also facilitating the molding of the tire.

13.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wiele in view of Niclas et al. (US 3,486,545; hereinafter “Niclas”).
	Wiele fails to disclose the at least one structure element being made of a different material than that of the tire annular body.
	Niclas, however, teaches a tire that includes at least one structural element 4 that is made of a different material than that of the tire annular body 1 (Fig. 2; lines 47-50 and 62-65 of col. 2).
.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Swinehart (US 1,485,573) teaches a tire that includes a structural element 10 or 10a that extends from the bottom surface (i.e., axially inboard surface) of the cavity 7.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kip T Kotter/Primary Examiner, Art Unit 3617